Citation Nr: 0919043	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-01 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether a February 1995 rating decision denying the 
Veteran's request to reopen his cervical arthritis with 
spinal stenosis service connection claim involved clear and 
unmistakable error (CUE).

2.  Entitlement to an effective date earlier than March 1, 
2004 for the grant of service connection for cervical 
arthritis with spinal stenosis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1941 to 
June 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision of the 
Togus, Maine regional office (RO) of the Department of 
Veterans Affairs (VA) that granted the Veteran's cervical 
arthritis with spinal stenosis service connection claim.  An 
initial disability evaluation of 20 percent was assigned, 
effective March 1, 2004.

Jurisdiction over this matter returned to the Buffalo, New 
York RO immediately after the issuance of the November 2004 
rating decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

An August 1989 rating decision originally denied service 
connection for cervical arthritis as the evidence did not 
suggest that the Veteran's condition had been incurred in 
service.  A request to reopen this service connection claim 
was filed in August 1991; an October 1991 rating decision 
denied this request as no new and material evidence had been 
presented.  The Veteran's January 1994 request to reopen this 
service connection claim was again denied in a February 1995 
rating decision as no new and material evidence had been 
presented.

In March 2004, the Veteran filed a claim arguing that the 
pervious February 1995 rating decision contained CUE and that 
service connection for cervical arthritis was warranted.  
Specific argument regarding the nature of this purported 
error, including citations to the evidentiary record, was 
provided.  A November 2004 rating decision subsequently 
granted service connection for cervical arthritis, 
establishing both a disability rating and an effective date, 
but did not address the Veteran's February 2004 CUE claim.  
The Veteran provided additional argument in support of his 
CUE claim in his December 2004 notice of disagreement (NOD).

Unfortunately, the Veteran's CUE claim has not been addressed 
by the RO and the Board is precluded from addressing the 
issue of CUE in the first instance.  See Manlincon v. Gober, 
12 Vet. App. 238 (1999); 67 Fed. Reg. 3104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.31) (providing that the RO will 
respond to new issues not addressed in the Statement of the 
Case (SOC)).  This issue must be remanded to the RO for 
initial consideration.

The Veteran's earlier effective date claim is based, at least 
in part, on whether there was CUE in the February 1995 rating 
decision.  His two clams are inextricably intertwined.  See 
Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other).  Therefore, his claim for 
an earlier effective date is being remanded to avoid 
piecemeal adjudication.

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

The Court has held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet App 473 (2006).  The Veteran has not 
received proper notice on the rating or effective date 
elements of the claims.  As these claims are being remanded 
for other reasons, VA will have an opportunity to provide 
notice on those elements.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC should provide the Veteran 
with a proper notice letter that is 
complaint with both the VCAA and Dingess. 

2.  The RO/AMC should adjudicate the 
Veteran's claim of CUE in the February 
1995 rating decision that denied his 
request to reopen his cervical arthritis 
service connection claim.  If the 
determination remains adverse to the 
Veteran, the RO should provide the 
Veteran and his representative with 
notice of appellant rights, specifically 
to the right to file a NOD within one 
year of notice of the determination.  If 
appellate review is initiated by the 
filing of a NOD, the RO should issue a 
SOC with the applicable law and 
regulations regarding the claim of CUE, 
and the Veteran should be provided 
information regarding the filing of a 
substantive appeal to this issue.  See 
38 C.F.R. § 20.200.  

The Veteran and his representative are 
hereby reminded that appellate 
consideration of the matter identified 
above (the CUE claim) may be obtained 
only if a timely appeal is perfected.  

3.  If any claim on appeal remains 
denied, a supplemental SOC should be 
issued before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



